PER CURIAM.
By petition for writ of certiorari we review an order of the Circuit Court of Orange County which reversed a judgment of conviction in the municipal court of the offense of driving while under the influence of intoxicating beverages to the extent that defendant’s normal faculties were impaired.
The circuit court reversed the conviction and granted the defendant a new trial because it was of the opinion that the municipal court had committed error in allowing into evidence, over objection, the opinion testimony of the arresting police officer to the effect that defendant was under the influence of intoxicating beverages to the extent that his normal faculties were impaired. The transcript of the trial proceedings establishes that the arresting police officer, before expressing such opinion, described to the trial court the defendant’s acts, conduct, appearance and statements as seen and heard by the police officer. The opinion testimony by the officer was properly admitted into evidence, Cannon v. State, 1926, 91 Fla. 214, 107 So. 360, and the circuit court erred in reversing the conviction. Cf. City of Orlando v. Ford, Fla.App.1969, 220 So.2d 661.
The writ of certiorari is granted and the judgment and mandate of the circuit court are quashed and this cause remanded to that court for entry of an order affirming the judgment of conviction.
CROSS, C. J., and REED and OWEN, JJ., concur.